Citation Nr: 1014391	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-22 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for non-service-connected disability pension 
benefits. 



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had recognized guerrilla service from October 
1944 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO).  The appeal 
has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 
Supp. 2009).


FINDINGS OF FACT

Additional evidence submitted since the January 2004 RO 
decision does not bear directly and substantially upon the 
issue of basic eligibility for non-service-connected 
disability pension benefits.  In addition, it does not raise 
a reasonable possibility of substantiating the claim and does 
not, by itself or in conjunction with evidence previously 
assembled, relate to an unestablished fact necessary to 
substantiate the claim. 

CONCLUSION OF LAW

Evidence received since the previous final decision in 
January 2004, in which the RO denied service connection for 
non-service-connected pension benefits, is not new and 
material, and therefore the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

In this case, VCAA notice is not required because the issue 
decided herein involves a claim which cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law, and not the evidence, is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or undisputed facts render the claimant ineligible for the 
claimed benefit).

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information which is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim.  In this case, 
the Veteran has been amply informed of the evidence necessary 
to establish his eligibility for VA benefits and of the 
necessity of presenting new and material evidence along with 
that definition.  Moreover, in numerous communications with 
the RO including in his previous claim, he and his 
representative have demonstrated their understanding of the 
elements of his claim.  See, e.g., Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was convinced that the 
appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim).  

The U.S. Supreme Court has held that any error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

Furthermore, as discussed above, the issue decided herein 
involves a claim which cannot be substantiated as a matter of 
law.  See Sabonis, supra.  Thus, the Board concludes that the 
Veteran has not been prejudiced by the notice and assistance 
provided.



II.  Relevant Law and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  In January 2004, the 
RO denied non-service-connected pension.  The Veteran did not 
appeal that decision, and it therefore became final.  In 
September 2007, the Veteran filed a request to reopen his 
claim.  

Summarizing the evidence of record at the time of the June 
2002 Board decision, the Veteran indicated in a February 1946 
Affidavit for Philippine Army Personnel that he had active 
duty in Echague, Isabela, 12th Infantry, 11th Division, from 
December 1941 to January 1942; in the USAFIP NL, Combat 
Company, 14th Infantry, from October 1944 to November 1945; 
and in A company, 22nd Infantry, 2nd Infantry Division, from 
November 1945 to February 1946.  Philippine Army records from 
June 1948 indicate that the Veteran had recognized guerrilla 
service as of January 1945 in the Combat Company 14th 
Infantry USAFIP-HL, as a private.  A December 1983 
certification from the Philippine military indicates that the 
Veteran served in the USAFFE from December 1941 to June 1946.  
In April 1990, M.P.C. wrote that the Veteran served in the 
Philippine Commonwealth Army from October 1944 to February 
1945.  A November 1998 certification from the Armed Forces of 
the Philippines indicates that the Veteran served in the 
USAFFE from December 1941 to February 1946. 

Undated U.S. records indicate that the Veteran was missing 
from October 1944 to January 1945, had recognized guerrilla 
service from January 1945 to November 1945, and had regular 
Philippine Army Service from November 1945 to February 1946.  
The National Personnel Records Center certified that the 
Veteran had recognized service as a member of the recognized 
guerrillas, in the service of the United States Armed Forces, 
from October 1944 to February 1946.  

Regarding the evidence submitted since the January 2004 RO 
decision, an information sheet from the 1st Engineer Combat 
Group, Armed Forces of the Philippines, which appears to be 
from the 1950s based on the date being filled in as "195," 
and which was filled out by the Veteran and not signed by a 
certifying official, indicates that he served from 1941 to 
1946 in various units.  A September 1963 statement from 
A.F.C. indicates that the Veteran was inducted in the USAFFE 
in December 1941 and was processed in February 1946.  An 
August 1968 affidavit from I.O.G. states that he and the 
Veteran were inducted into the USAFFE in December 1941.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for non-service-connected pension benefits.  Although 
the records submitted since the January 2004 RO decision do 
constitute new evidence, in that they were not of record at 
the time of the previous decision, they are not material 
evidence, because they do not bear directly and substantially 
on the issue at hand.  In this regard, this additional 
evidence submitted in connection with the claim to reopen 
does not demonstrate that the Veteran had service that would 
qualify him for nonservice-connected pension benefits.  
Therefore, the claim must be denied as a matter of law.

The new evidence that the Veteran submitted indicates shows 
that his service may have begun sooner than October 1944.  
However, there is nothing in the record indicating that his 
service would qualify from for a non-service-connected 
pension because that service was with the military forces of 
the Government of the Commonwealth of the Philippines.  See 
38 U.S.C.A. § 107(a).  The medical records that the Veteran 
submitted were not considered because they are not related to 
the issue of eligibility for the claimed benefits.

The Veteran's category of service does not qualify him for VA 
pension benefits.  In Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996), it was held that, under 38 U.S.C.A. § 107(a), certain 
service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines is 
deemed not to be active 


service for the purpose of granting non-service-connected 
benefits, including VA pension benefits, although such a 
person may be eligible to receive other types of VA benefits, 
e.g., service-connected disability compensation, where 
supported by the evidence.  See 38 C.F.R. §§ 3.40, 3.41.  It 
was noted in Cacalda, supra, that this statute has been held 
not to violate the United States Constitution, citing Quiban 
v. Veterans Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991).

Here, as in Cacalda, supra, the Veteran's documented service 
falls into the category which expressly has been deemed not 
to be active military service for the purpose of receiving VA 
non-service-connected pension benefits.  This finding is 
mandated by the law, which defines active duty as full time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b) (2009).  
The "Armed Forces" consist of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components, and do not include the military of any 
foreign nation.  38 C.F.R. § 3.1.  

Thus, the appellant is not entitled to non-service-connected 
disability pension benefits, because such an award must be 
predicated upon his eligibility under the law.  As a result, 
his recent submissions with his request to reopen the 
previous final denial of basic eligibility for non-service-
connected pension do not constitute new and material 
evidence, and there is no basis to reopen the claim.

Since the law is dispositive of his claim, as in Cacalda, 
supra, his appeal as to this issue must be terminated because 
of the absence of legal merit or the lack of entitlement 
under the law, analogous to Rule 12(b)(6) of the Federal 
Rules of Civil Procedure for failure to state a claim upon 
which relief can be granted.  See, e.g., Sabonis v. Brown, 
supra.  In order to establish basic eligibility for VA 
disability pension benefits, it is required, in part, that 
the individual with respect to whom pension is claimed be a 
veteran who had active military, naval, or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.6.




ORDER

New and material evidence not having been submitted, the 
appeal claiming basic eligibility for non-service-connected 
pension benefits is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


